Case 1:20-cr-00152-PAB Document 235 Filed 02/05/21 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     JAYSON JEFFREY PENN,
2.     MIKELL REEVE FRIES,
3.     SCOTT JAMES BRADY,
4.     ROGER BORN AUSTIN,
5.     TIMOTHY R. MULRENIN,
6.     WILLIAM VINCENT KANTOLA,
7.     JIMMIE LEE LITTLE,
8.     WILLIAM WADE LOVETTE,
9.     GARY BRIAN ROBERTS, and
10.    RICKIE PATTERSON BLAKE,

       Defendants.




                DEFENDANTS’ MOTION FOR A STATUS CONFERENCE


       Defendants Jayson Penn, Mikell Fries, Scott Brady, Roger Austin, Timothy Mulrenin,

William Kantola, Jimmie Little, William Lovette, Gary Roberts, and Rickie Blake (collectively

“Defendants”), through their undersigned counsel, respectfully request that the Court hold a

virtual status conference at the earliest opportunity. In support of said Motion, Defendants state

as follows:

       Defendants Penn, Fries, Brady, and Austin were indicted on June 2, 2020, (Doc. 1), and a

superseding indictment was obtained four months later adding charges against Defendants
Case 1:20-cr-00152-PAB Document 235 Filed 02/05/21 USDC Colorado Page 2 of 8




Mulrenin, Kantola, Little, Lovette, Roberts, and Blake. (Doc. 101.) On November 17, 2020,

approximately one month after the superseding indictment was returned, the Court set a ten day

joint jury trial for all of the Defendants to begin on August 2, 2021. (Doc. 198 at 7.) At the

same time, the Court set a pretrial motions deadline for April 12, 2021. Id.

       Counsel for the government has recently apprised undersigned counsel that the

government anticipates jury selection, openings, the government’s case-in-chief (including the

government’s estimate of cross-examination), and closings will require 15 trial days. Thus, even

before accounting for any defense in a ten defendant case, the trial will be substantially longer

than the Court’s present schedule anticipates. Defendants anticipate putting on a significant

defense. If each defendant uses three trial days in his own defense, given the government’s

estimate, the trial will require 45 trial days; even two days per defendant would require 35 trial

days. These estimates of 35 or 45 trial days are consistent with Defendants’ 40-day estimate as

articulated in Defendants’ Joint Unopposed Motion for an Additional Ends of Justice Exclusion

of 180 Days From the Speedy Trial Calendar Pursuant To Title 18, United States Code, Sections

3161(h)(7)(A) and B(i), (ii) and (iv) (Doc. 188 at ¶ 9), filed on October 29, 2020.

       To date, the government has produced approximately 13 million documents in discovery.

While the Court’s deadline for the completion of discovery passed long ago (and the government

has not sought an extension of that date), the government continues to produce large volumes of

discovery to Defendants on a rolling basis. As recently as January 26, 2021, the government

produced over 200,000 additional documents. The government has declined to provide

Defendants with an estimate as to how many additional documents it might produce or when it

expects to complete its productions. This has hampered Defendants’ preparation for a trial that


                                                 2
Case 1:20-cr-00152-PAB Document 235 Filed 02/05/21 USDC Colorado Page 3 of 8




will cover a period of at least seven years and 14 identified separate and complex bid

transactions, and an unknown number of additional separate and complex bid transactions.

       Defendants ask that the Court set a status conference as soon as possible to: (i) discuss a

schedule for the completion of discovery; (ii) set a trial date that takes into account the volume

and timing of the production of discovery as well as the Court’s calendar, given the anticipated

length of the trial; and (iii) adjust the current pretrial motions deadline until after the Government

has produced all discovery. The government does not oppose the proposed scheduling of a status

conference.

                                             Discovery

       The Court ordered the government to produce all Rule 16 discovery to Defendants no

later than December 1, 2020. (Doc. 199; Doc. 201.) The government partially complied with

that Order by producing approximately 12.7 million documents by that date. However, since the

discovery deadline passed, the government has continued to produce large batches of documents

to Defendants, with no end to the production in sight. Since December, the government has sent

across five productions that in total included more than 350,000 files. By way of example, as

recently as January 26, 2021, the government produced over 200,000 additional documents it

received from Pilgrim’s Pride. Defendants have repeatedly asked the government when its

discovery production will be complete, but the government will not provide a firm date, insisting

that it will continue to produce additional documents as it receives them.

       Further, because the government has objected to Defendants’ motions for bills of

particulars, Defendants do not know which of the hundreds, if not thousands, of different bidding

incidents reflected in the discovery the government contends are part of the charged conspiracy,


                                                  3
Case 1:20-cr-00152-PAB Document 235 Filed 02/05/21 USDC Colorado Page 4 of 8




and, therefore, which of these bidding incidents Defendants must be prepared to defend at trial.

Accordingly, Defendants are not able to streamline their discovery review by excluding

documents that are not relevant to the case. Thus, Defendants are in the unenviable position of

reviewing, organizing, and analyzing all documents produced to date, and needing to continually

revisit their prior work as new productions continue to roll in unexpectedly.

       The current deadline to file pretrial motions is April 12, 2021. (Doc. 198 at 7.)

Defendants do not believe that is a realistic deadline because they do not know the scope of the

government’s case or its timing, or the volume of additional discovery the government intends to

produce. Defendants wish to proceed to trial as soon as possible, but are prejudiced in their

ability to prepare pretrial motions without access to a complete set of discovery material, despite

the passing of the Court’s discovery deadline over two months ago.

                                               Trial

       Since the Court set the August 2 trial date, the government has indicated that its case-in-

chief, along with jury selection, openings, and closings, will take 15 days. In response to

Defendants’ recent request for clarification on how it arrived at its 15-day estimate, the

government disclosed its assumption that Defendants would collectively require only 35 hours to

cross examine all of the government’s witnesses. The government has, however, declined to tell

Defendants how many witnesses it anticipates calling. Accordingly, Defendants are not in a

position to make a meaningful assessment of the government’s estimate. An allotment of 3.5

hours of total cross-examination per defendant for all government witnesses would appear to be

a considerable underestimate in a case of an alleged complex conspiracy lasting at least seven

years. More significantly, the government’s estimate does not account for any time needed for


                                                 4
Case 1:20-cr-00152-PAB Document 235 Filed 02/05/21 USDC Colorado Page 5 of 8




each of the defendants to present their own defense. All of the defendants anticipate putting on

substantial defenses. Regardless of the length of the Defense’s case, however, it is clear based

on the government’s own estimate that this case cannot be tried in anywhere close to the ten days

for which it is currently set.

        Ordinarily, Defendants might have waited until later in the year to address the scheduling

issues that may result in amending the time allotted for trial or resetting an August trial date.

However, Defendants desire a trial date as soon as practicable and recognize that the Court’s

calendar will undoubtedly become crowded as the District begins to open up from the restrictions

currently mandated by COVID-19 and works through the backlog of cases currently set for trial.

As a result, Defendants seek to have a status conference at the Court’s earliest convenience to

discuss the remaining volume of discovery, when the government will complete its discovery,

and realistic pretrial motions and trial dates taking into account the information provided above.

                   Defendants Request that the Status Conference be Virtual

        Due to the large number of counsel involved in this case, the fact that most counsel live

outside of Colorado, and the realities of the ongoing pandemic, Defendants respectfully request

that the Court address this motion via virtual conference.

        Respectfully submitted this 5th day of February, 2021.

                                       s/ Elizabeth B. Prewitt
                                       Elizabeth B. Prewitt
                                       Latham & Watkins LLP
                                       Attorney for Defendant Timothy R. Mulrenin
                                       885 Third Avenue
                                       New York, NY 10022
                                       (212) 906-1354
                                       Elizabeth.Prewitt@lw.com



                                                  5
Case 1:20-cr-00152-PAB Document 235 Filed 02/05/21 USDC Colorado Page 6 of 8




                             s/ Richard K. Kornfeld
                             Richard K. Kornfeld
                             RECHT KORNFELD, P.C.
                             Attorney for Defendant Mikell Reeve Fries
                             1600 Stout Street, Suite 1400
                             Denver, Colorado 80202
                             (303) 573-1900
                             rick@rklawpc.com

                             s/ Michael S. Feldberg
                             Michael S. Feldberg
                             REICHMAN JORGENSEN LLP
                             Attorney for Defendant Roger Born Austin
                             750 Third Avenue, Suite 2400
                             New York, NY 10017
                             (212) 381-1965
                             mfeldberg@reichmanjorgensen.com

                             s/ Michael F. Tubach
                             Michael F. Tubach
                             O’MELVENY & MYERS LLP
                             Attorney for Defendant Jayson Jeffrey Penn
                             Two Embarcadero Center, 28th Floor
                             San Francisco, CA 94111
                             (415) 984-8876
                             mtubach@omm.com

                             s/ Bryan B. Lavine
                             Bryan B. Lavine
                             Troutman Pepper Hamilton Sanders LLP
                             Attorney for Defendant Scott James Brady
                             600 Peachtree Street, NE, Suite 3000
                             Atlanta, GA 30308
                             (404) 885-3170
                             Bryan.lavine@troutman.com

                             s/ James A. Backstrom
                             James A. Backstrom, Counselor at Law
                             Attorney for Defendant William Vincent Kantola
                             1515 Market Street, Suite 1200
                             Philadelphia, PA 19102-1932
                             (215) 864-7797
                             jabber@backstromlaw.com


                                       6
Case 1:20-cr-00152-PAB Document 235 Filed 02/05/21 USDC Colorado Page 7 of 8




                             s/ Mark A. Byrne
                             Mark A. Byrne
                             Byrne & Nixon LLP
                             Attorney for Defendant Jimmie Lee Little
                             888 West Sixth Street, Suite 1100
                             Los Angeles, CA 90017
                             (213) 620-8003
                             markbyrne@byrnenixon.com

                             s/ John A. Fagg, Jr.
                             John A. Fagg, Jr.
                             Moore & Van Allen PLLC
                             Attorney for Defendant William Wade Lovette
                             100 North Tryon Street, Suite 4700
                             Charlotte, NC 28202
                             (704) 331-3622
                             johnfagg@mvalaw.com

                             s/ Craig Allen Gillen
                             Craig Allen Gillen
                             Gillen Withers & Lake, LLC
                             Attorney for Defendant Brian Gary Roberts
                             400 Galleria Parkway, Suite 1920
                             Atlanta, GA 30339
                             (404) 842-9700
                             cgillen@gwllawfirm.com

                             s/ Barry J. Pollack
                             Barry J. Pollack
                             Attorney for Defendant Rickie Patterson Blake
                             Robbins Russell Englert Orseck Untereiner
                             & Sauber LLP
                             2000 K Street N.W.
                             4th Floor
                             Washington, D.C. 20006
                             (202) 775-4514
                             bpollack@robbinsrussell.com




                                       7
Case 1:20-cr-00152-PAB Document 235 Filed 02/05/21 USDC Colorado Page 8 of 8




                                 CERTIFICATE OF SERVICE

         I hereby certify on this 5th day of February, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such
filings to all listed parties.

                                                         s/ Elizabeth B. Prewitt
                                                         Elizabeth B. Prewitt




                                                  8
